DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/8/21 have been fully considered but they are not persuasive.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments, see Pg. 16, states that the teachings of Mayor would be improper because:
“Since the toilet seat cover has a tab cutout as shown in Figs. 1-3. A person skilled in the art would understand the combination of Frazier and Mayor will not work. The embodiments disclosed by Figs. 2 and 3 will definitely caused paper jam because the tab will fall off due to gravity, and the only one that will not cause paper jam was the embodiment shown in Fig. 1”
	This is an assertion by Applicant which is not supported by the reference of Mayor does not account for what Mayor is teaching. Tratz discloses a sheet being dispensed in a vertical direction but makes no mention of the orientation at which the sheet is dispensed. Frazier teaches a toilet sheet having a splash prevention tongue that when dispensed is fully connected to the sheet and as such is not at risk of jamming regardless of how it is dispensed. Likewise Mayor establishes that all three orientations of the splash prevention tongue depicted in Figs. 1-3 are capable of being dispensed from the dispenser.
 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the orientation or method of how the sheet is placed on the seat/in the bowl) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant has presented arguments (Pg. 19-24) regarding the effectiveness of the splash prevention tongue based upon how it is installed including the following figure.

    PNG
    media_image1.png
    543
    463
    media_image1.png
    Greyscale

	These arguments are not applicable to the prior art. Applicant has not claimed a methodology of installing a toilet seat cover on a toilet seat. Applicant has not claimed that the dispenser dispenses the sheet directly onto the toilet seat. Applicant does not appear to have disclosed the orientation of the sheet when placed on the seat or which part of the tongue is required to hang down into the toilet bowl. 
	The dispenser of Tratz dispenses a toilet seat cover sheet in a downward direction from which the user can remove the cover sheet and install it in any desired/required manner.
	 
Claim Interpretation
Applicant has amended the claims to require “wherein each of the toilet seat cover sheets is marked with a sheet separation marking line between two adjacent sheets”. Applicant’s specification defines two forms of sheet separation marking lines – a perforated tear line and a printed separation line. Both of these lines ‘mark’ the separation point of two adjacent sheets. Furthermore Claim 10 refers to a perforated tear line. As Applicant’s claims contain no language 
	It is noted that Applicant’s original claims contained no language regarding a “sheet separation marking line” and contained no language regarding a printed marking line. The only separation line claimed was a perforated tear line. As such Applicant elected the embodiment of the separation line being a perforated tear line through their original presentation. Should Applicant introduce any amendments or new claims containing language directed at a printed separation tear line the claims will be required to be withdrawn from examination. 

During prosecution Applicant has changed the terminology used to claim different portions of the splash prevention tongue while continuously utilizing language directed to orientations. For the purpose of clear and compact prosecution the ends of the splash prevention tongue are being referred to based upon their functional purpose – a retention end and a bowl end. The retention end is the end of the tongue intended to remain attached to the seat cover sheet during use while the bowl end is the part of the tongue intended to be detached and dropped down into the bowl during use.

    PNG
    media_image2.png
    630
    674
    media_image2.png
    Greyscale


Applicant’s claims 1-19 are apparatus claims however they contain substantial narrative language in regards to how something is dispensed or how a user interacts with the system. It is noted that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 USC 112(b). See MPEP 2173.05(p). As such the claims are being interpreted to require the device be configured to perform a claim step or configured to permit a user to perform a claimed step. For example claim 7 is being interpreted to require the dispenser to include a structure for cutting the sheets.

Claim Objections
Claims 1-19 are objected to because of the following informalities:
The preamble of claims 1-6 reference “a continuous toilet seat cover reel” however this does not accurately reflect the claimed subject matter. Applicant’s amendments and arguments have clarified that claim 1 is positively reciting an automatic toilet seat dispenser which 

The preamble of claims 7-19 reference “an automatic toilet seat cover dispenser” however this does not accurately reflect the claimed subject matter. Applicant’s amendments and arguments have clarified that claim 7 is positively reciting an automatic toilet seat dispenser and a continuous reel of specific toilet seat cover sheets. The preamble of claims 7-19 should be amended to clarify that both a continuous reel of toilet seat covers and the dispenser are being claimed. 

Claim 10 has been amended to require a lower edge or a sawtooth shaped lower edge of the toilet seat cover sheet dispenser for a user to “cut” the sheet. Previously this claim included the phrase “to tear” rather than “to cut”. From the specification the lower edge and sawtooth lower edge are only for tearing. The only reference to cutting is with a manual or sliding cutter. 	Based upon Applicant’s original disclosure, the fact the claim language is narrative and the claim is using “configured to” language (“for a user to”) the claim is being interpreted to require the lower edge of the dispenser be configured to permit a user to tear a sheet from the continuous reel. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim requires “the continuous toilet seat cover reel comprises a sheet separation marking line between two adjacent toilet seat cover sheets”. However claim 1 already requires “each of the toilet seat cover sheets is marked with a sheet separation marking line between two adjacent toilet seat cover sheets”. As such the sheet separation marking lines between each sheet on the reel has already been claimed and claim 3 is an improper double inclusion.

Claim 9 requires that the dispenser control system comprises the dispenser sensing system however these are two separate systems which Applicant’s disclosure does not appear to establish are the same system. Furthermore the claim requires that the dispenser sensing system detects an opto-electrical counting hole or a counting marking. However in the specification the dispenser sensing system is only described as sensing a user’s request for a toilet seat cover sheet. The detection of a counting hole or marking is performed by a “cover sheet counting mechanism” and this device is only part of the “dispenser control system”.

For the purpose of examination the claims are being examined in regards to the individual components and their functions regardless of what “system” they are part of.
Claims 10-11 are rejected due to their dependency from claim 9.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The only positively recited structure in claim 3 is a sheet separation marking line, however claim 1 already requires the inclusion of a sheet separation marking line.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over DE 3342921 (Tratz) in view of US 6,484,328 (Frazier), FR 531209 (Mayor) and US 4,926,505 (Higuchi).
	Regarding claims 1-5, Tratz discloses a continuous toilet seat cover reel and dispenser comprising:
	a plurality of toilet seat cover sheets (2) rolled in a continuous toilet seat cover reel (Fig. 1), wherein the plurality of sheets is dispensed by a toilet seat cover dispenser (1) along a vertical direction (Fig. 1);
	wherein each of the sheets comprises:
	a seat cover portion; and
	a splash prevention portion;

    PNG
    media_image3.png
    486
    522
    media_image3.png
    Greyscale

	a sheet separation point (3);
	the continuous toilet seat cover reel comprises a predetermined number of toilet seat cover sheets (each sheet has a number of sheets that is ‘predetermined’ during production/manufacturing) and each toilet seat cover sheet has a predetermined length (sheets are separated by separation line 3) as determined by the manufacturer during production.
	Tratz further discloses that at least part of the mechanics are automatic (Trans. Para. 0013, 0023) but doesn’t clarify if the sheets are moved out by the dispenser or requires a user to pull the sheets out. Tratz also does not provide significant detail of the cover sheet or specify the orientation at which it is dispensed.
	Frazier teaches a continuous reel of toilet seat cover sheets (20), each sheet is marked with a sheet separation marking line (26) between two adjacent toilet seat cover sheets which allow a user to cut the toilet seat cover sheet from the reel. The sheets include a seat cover portion and a splash prevention portion, wherein the splash prevention portion comprises a splash prevention tongue having a flat retention end and a round bowl end, a plurality of attached segments and a plurality of detached segments along an edge of the splash prevention tongue.

    PNG
    media_image4.png
    506
    606
    media_image4.png
    Greyscale

	The seat cover portion and the splash prevention portion are perforated by a splash prevention perforated tear line to allow a user to separate the seat cover portion from the splash prevention portion for use on a toilet. Wherein the retention end of the splash prevention tongue comprises one or more vertical splash prevention perforated tear lines and horizontal splash prevention perforated tear lines for the user to separate the splash prevention portion from the seat cover portion.

    PNG
    media_image5.png
    397
    575
    media_image5.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art to provide the toilet seat cover sheets provided with sheet separation marking line and splash prevention tongues such as those taught by Frazier so that the sheet is easier to use by a user, and better conforms to the seat and toilet to provide better protection.
	Mayor teaches a continuous toilet seat cover reel (R) comprising a plurality of sheets having detachable splash prevention tongues. Mayor further teaches that the retention end of the splash prevention tongue can be arranged towards the trailing edge of the sheet (Fig. 2), the side of the sheet (Fig. 3) or the leading edge of the sheet (Fig. 1).
	It would have been obvious to one of ordinary skill in the art that the sheets can be dispensed in different orientations including with a retention end at the leading edge, as taught by Mayor, depending upon what is most convenient for the user and how the dispenser and toilet are arranged in relation to one another. 
	Higuchi teaches a toilet seat cover sheet dispenser (14) which feeds (C) toilet seat cover sheets (P) out of the dispenser to a user.
	It would have been obvious to one of ordinary skill in the art to configure the dispenser to automatically dispense the sheets, as taught by Higuchi, to make the dispenser more convenient for a user and reduce the risk of a user ripping the sheet while manually pulling it from the dispenser.


	Higuchi teaches that the dispenser control system comprises an opto-electrical counting device (94) or a counting marking reader (C10 L8-38) for detecting an opto-electrical counting hole (93) or counting marking to ensure only one sheet is dispensed at a time.
	It would have been obvious to one of ordinary skill in the art to utilize an opto-electrical counting device, as evidenced by Higuchi, so that the dispenser can utilize different sized or style sheets having a counting indicator while still accurately only dispensing a single sheet for each activation.

	Regarding claims 7-8 and 12-16, Tratz discloses a continuous toilet seat cover reel and dispenser comprising:
	a dispenser (1);
	a dispenser sensing system (6/7) wherein the dispenser sensing system senses a user’s demand for a toilet seat cover sheet;
	a dispenser control system (9/10) for controlling the movement of sheets (2) out of the dispenser; 
	a toilet seat dispensing system (4/5) wherein the toilet seat cover dispensing system dispenses the toilet seat cover sheet to the user (roll and dispensing slot move and provide access to the sheets);

	the toilet seat cover sheets (2) are rolled in a continuous toilet seat cover reel (Fig. 1);
	wherein each of the sheets comprises:
	a seat cover portion; and
	a splash prevention portion;

    PNG
    media_image3.png
    486
    522
    media_image3.png
    Greyscale

	a sheet separation point (3);
	the continuous toilet seat cover reel comprises a predetermined number of toilet seat cover sheets (each sheet has a number of sheets that is ‘predetermined’ during production/manufacturing) and each toilet seat cover sheet has a predetermined length (sheets are separated by separation line 3) as determined by the manufacturer during production.

	Tratz further discloses that at least part of the mechanics are automatic (Trans. Para. 0013, 0023) but doesn’t clarify if the sheets are moved out by the dispenser or requires a user to 
	Frazier teaches a continuous reel of toilet seat cover sheets (20), each sheet is marked with a sheet separation marking line (26) between two adjacent toilet seat cover sheets which allow a user to cut the toilet seat cover sheet from the reel. The sheets include a seat cover portion and a splash prevention portion, wherein the splash prevention portion comprises a splash prevention tongue having a flat retention end and a round bowl end, a plurality of attached segments and a plurality of detached segments along an edge of the splash prevention tongue.

    PNG
    media_image4.png
    506
    606
    media_image4.png
    Greyscale

	The seat cover portion and the splash prevention portion are perforated by a splash prevention perforated tear line to allow a user to separate the seat cover portion from the splash prevention portion for use on a toilet. Wherein the retention end of the splash prevention tongue comprises one or more vertical splash prevention perforated tear lines and horizontal splash prevention perforated tear lines for the user to separate the splash prevention portion from the seat cover portion.

    PNG
    media_image5.png
    397
    575
    media_image5.png
    Greyscale

	All of the tear lines are formed from a plurality of ‘attached segments’ and ‘detached segments’ for easy separation (by definition of perforated tear line; Fig. 2).
	It would have been obvious to one of ordinary skill in the art to provide the toilet seat cover sheets provided with sheet separation marking line and splash prevention tongues such as those taught by Frazier so that the sheet is easier to use by a user, and better conforms to the seat and toilet to provide better protection.
	Mayor teaches a continuous toilet seat cover reel (R) comprising a plurality of sheets having detachable splash prevention tongues. Mayor further teaches that the retention end of the splash prevention tongue can be arranged towards the trailing edge of the sheet (Fig. 2), the side of the sheet (Fig. 3) or the leading edge of the sheet (Fig. 1).
	It would have been obvious to one of ordinary skill in the art that the sheets can be dispensed in different orientations including with a retention end at the leading edge, as taught by Mayor, depending upon what is most convenient for the user and how the dispenser and toilet are arranged in relation to one another. 

	It would have been obvious to one of ordinary skill in the art to configure the dispenser to automatically dispense and cut the sheets one at a time, as taught by Higuchi, to make the dispenser more convenient for a user and reduce the risk of a user ripping the sheet while manually pulling it from the dispenser.

	Regarding claim 9, Tratz states that the dispenser control system can include sensors to determine when a single sheet has been dispensed to stop additional sheets from being dispensed but does not disclose the details of such sensors (Trans. Para. 0021).
	Higuchi teaches that the dispenser control system comprises an opto-electrical counting device (94) or a counting marking reader (C10 L8-38) for detecting an opto-electrical counting hole (93) or counting marking to ensure only one sheet is dispensed at a time.
	It would have been obvious to one of ordinary skill in the art to utilize an opto-electrical counting device, as evidenced by Higuchi, so that the dispenser can utilize different sized or style sheets having a counting indicator while still accurately only dispensing a single sheet for each activation.



	Regarding claim 11, Tratz does not state the inclusion of a sliding cutter.
	Higuchi teaches an automatic toilet seat cover dispenser comprising an automatic sliding cutter (61a).
	It would have been obvious to one of ordinary skill in the art to provide an automatic sliding cutter, as taught by Higuchi, to separate the sheet a user has requested from the remainder of the roll in a convenient and hygienic manner and/or to prevent rips/tears in the sheet which can be caused by manual cutting/pulling.

	Regarding claim 17, Tratz states that the dispenser control system can include sensors to determine when a single sheet has been dispensed to stop additional sheets from being dispensed but does not disclose the details of such sensors (Trans. Para. 0021).
	Higuchi teaches that the dispenser control system comprises an opto-electrical counting device (94) or a counting marking reader (C10 L8-38) for detecting an opto-electrical counting hole (93) or counting marking to ensure only one sheet is dispensed at a time.
	It would have been obvious to one of ordinary skill in the art to utilize an opto-electrical counting device, as evidenced by Higuchi, so that the dispenser can utilize different sized or style sheets having a counting indicator while still accurately only dispensing a single sheet for each activation.


	Higuchi teaches an automatic toilet seat cover dispenser comprising a dispenser alert indicator (105) for indicating that the dispenser is out of cover sheets.
	It would have been obvious to one of ordinary skill in the art to provide an alert indicator or wireless alert system, as taught by Higuchi, to ensure the supply of sheets can be readily refilled as needed prior to running out/emptying without requiring labor intensive manual checks/inspections.
	
	Regarding claim 19, Tratz states that he dispenser comprises an electrical power system comprising one or more batteries (12).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tratz in view of Frazier, Mayor and US 7,774,096 (Goer).
	Regarding claim 20, Tratz discloses a method of using a toilet seat cover dispenser comprising:
	installing a continuous seat cover reel (7) into the toilet seat cover dispenser installed in a bathroom, wherein the continuous toilet seat cover reel comprises a plurality of toilet seat cover sheets;
	activating, by a user, a dispenser sensing system (6/7) of the toilet seat cover dispenser to retrieve a toilet seat cover sheet;

	retrieving, by the user via a toilet seat cover dispensing system of the automatic toilet seat cover dispensing, the toilet seat cover sheet; and
	replenishing another continuous toilet seat cove reel into the automatic toilet seat cover dispenser when the dispenser is out of toilet seat cover sheets.
	Tratz, however, does not explicitly disclose the orientation at which the sheets are dispensed, details of the sheets themselves and does not specify that installation and replacement of the reel is performed by “management staff’ upon activation of an alert system.
	Frazier teaches a continuous reel of toilet seat cover sheets (20), each sheet is marked with a sheet separation marking line (26) between two adjacent toilet seat cover sheets which allow a user to cut the toilet seat cover sheet from the reel. The sheets include a seat cover portion and a splash prevention portion, wherein the splash prevention portion comprises a splash prevention tongue having a flat retention end and a round bowl end, a plurality of attached segments and a plurality of detached segments along an edge of the splash prevention tongue.

    PNG
    media_image4.png
    506
    606
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to provide the toilet seat cover sheets provided with sheet separation marking line and splash prevention tongues such as those taught by Frazier so that the sheet is easier to use by a user, and better conforms to the seat and toilet to provide better protection.
	Mayor teaches a continuous toilet seat cover reel (R) comprising a plurality of sheets having detachable splash prevention tongues. Mayor further teaches a method of dispensing the sheet with the retention end of the splash prevention tongue arranged towards the trailing edge of the sheet (Fig. 2), the side of the sheet (Fig. 3) or the leading edge of the sheet (Fig. 1).
	It would have been obvious to one of ordinary skill in the art that the sheets can be dispensed in different orientations including with a retention end at the leading edge, as taught by Mayor, depending upon what is most convenient for the user and how the dispenser and toilet are arranged in relation to one another. 
	Goer teaches a method of using an automatic sheet dispenser (10) for dispensing sheets form a continuous reel (14). The method comprising a user activating a sensing system and the dispenser moving a sheet out of the dispenser (C11 L40-44) and a user cutting and retrieving the 
	It would have been obvious to one or ordinary skill in the art to have the dispenser automatically move out the sheet, as taught by Goer, to make the dispenser more sanitary by requiring less interaction by a user and to reduce the risk of the sheet tearing. 
	It would have been obvious to configure the dispenser to permit a user to cut the sheet, as taught by Goer, to aid in separating the cover sheets without damaging the protecting area.
	It would have been obvious to one of ordinary skill in the art to provide an alert indicator, as taught by Goer, to ensure the supply of sheets can be readily refilled as needed prior to running out/emptying without requiring labor intensive manual checks/inspections.
	It would have been obvious to one of ordinary skill in the art to have management staff install and replace the continuous reel of cover sheets, as taught by Goer, when in a commercial/industrial environment to ensure customers/employees always have access to require sanitary devices and to prevent tampering with/damage of the dispenser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577.  The examiner can normally be reached on Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754